06/03/2020



                                                                                   Case Number: DA 19-0149
              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    No. DA 19-0149

STATE OF MONTANA,

                Plaintiff and Appellee,
                                                                   FILED
         v.                                                        JUN 0 3 2020
                                                                eriren so
                                                                        u
                                                              Cis
                                                                          p
                                                                          rere  gurt
                                                                             ere0
JOHN JAYCOB FISHBAUGH,                                              of
                                                                 stole of Montano



                Defendant and Appellant.

                              GRANT OF EXTENSION

         Upon consideration of Appellee's motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension oftime to

and including July 10, 2020, within which to prepare, serve, and file its response

brief.

         Dated this 3rd day ofJune, 2020.




                                          Bowen Greenwood,

                                          Clerk of Supreme Court




BF